Name: Commission Regulation (EEC) No 568/93 of 11 March 1993 ending the charges against the tariff ceilings opened for 1992 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in South Korea and India
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 59/16 Official Journal of the European Communities 12. 3. 93 COMMISSION REGULATION (EEC) No 568/93 of 11 March 1993 ending the charges against the tariff ceilings opened for 1992 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in South Korea and India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 12 thereof, extended for 1992 by Regulation (EEC) No 3587/91 (2), and in particular the second paragraph of Article 9 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1992, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order No Category Origin Ceiling 42.1240 124 South Korea 2 038 tonnes 42.1240 124 India 2 038 tonnes Whereas on 1 January 1993, the sum of the quantities charged during the 1992 preferential period exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged againsts the said ceilings for the order Nos, categories and origins in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened for 1992 by Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 15 March 1993. (') OJ No L 370, 30. 12. 1990, p. 1 . Regulation last amended by Council Regulation (EEC) No 3917/ 92 (OJ No L 396, 31 . 12. 1992). (2) OJ No 341 , 12. 12. 1991 , p. 1 . Regulation last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 12. 3 . 93 Official Journal of the European Communities No L 59/17 Order No Category Description Origin 42.1240 124 Synthetic staple fibres South Korea India Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1993. For the Commission Christiane SCRIVENER Member of the Commission